SUMMARY ORDER
Plaintiff-appellant Browne appeals a November 29, 2005, order (Sandra J. Feuerstein, Judge), granting summary judgment for the defendants-appellees and dismissing his complaint. Plaintiff appeals only his retaliation claim pursuant to Title VII, 42 U.S.C. § 2000e-3. Browne claims in his preliminary statement that he is also appealing the dismissal of his disparate treatment claim, but the issue is nowhere mentioned in the body of his brief, and we consider it waived. We assume familiarity with the facts and procedural history of this case.
Plaintiff contends that summary judgment was inappropriate because he produced sufficient evidence to send the case to a jury on two theories: 1) that the suspension of internal review of plaintiffs discrimination claim because plaintiff filed an EEOC charge was retaliation; and 2) that the denial of his request for a second term of leave constituted retaliation. As to plaintiffs first theory, while the suspension of internal review might well be a “materially adverse” action in the view of a “reasonable employee,” see Burlington Northern & Santa Fe Railway Co. v. White, — U.S. -, 126 S.Ct. 2405, 2415, 165 L.Ed.2d 345 (2006), plaintiff has adduced no evidence that the internal review actually ceased upon transfer from the Affirmative Action Committee (“AAC”) to the General Counsel’s office. The transfer of jurisdiction from the AAC to the General Counsel’s office does not, standing alone, constitute adverse employment action.
As to plaintiffs second theory, assuming plaintiff made out a prima facie case, plaintiff did not adduce evidence sufficient to support a reasonable jury finding that the denial of additional leave was not for the legitimate reason given by defendants. See Sumner v. U.S. Postal Serv., 899 F.2d 203, 208-09 (2d Cir.1990) (framework for Title VII retaliation claims). While we are skeptical of the district court’s view that the temporal gap between the filing of plaintiffs EEOC complaint and the denial of plaintiffs leave request as a matter of law bars a finding of casual link between the two, defendants were entitled as a matter of law to deny plaintiffs request for an additional semester of leave on the basis of Dr. Eshkenazi’s evaluation that plaintiff was able to return to work.
Plaintiff argues that Dr. Subramanian’s medical report demonstrates that he was entitled to a second leave of absence or, in the alternative, that defendants’ failure, after Dr. Eshkenazi certified that plaintiff could return to work, to follow Article 16.3(f) of the collective bargaining agreement and solicit the opinion of a third physician constitutes adverse employment action. However, Dr. Subramanian’s sparse report did not state that plaintiff was unfit to return to work, and Article 16.3(f) is plainly inapplicable to plaintiffs case because it applies only to cases where the employee is seeking to be reinstated. Because plaintiff can point to no competent evidence that would challenge defendants’ non-discriminatory reason for their actions, plaintiff cannot prevail.
*525We have considered plaintiffs remaining contentions and find them without merit.
For the reasons set forth above, the judgment of the District Court for the Eastern District of New York is hereby AFFIRMED.